129 F.3d 617
Lawrence Robbins, C. Alan Peck, George Levy, Max Bloom,Alfred Edwards, Leonard J. Goldfarb, Milton Stark, RichardSwire, Andrew Mastrangelo, Irving Metzner, Charles Carroll,Thomas Farber, Vincent R. Scala, Betty R. Ramsey, SidneyField, Mitchell State, Abraham Galfunt, Robert I. Shane, EvaShane, John A. Brooks, Marian J. Brooks, Leander H.Peterson, Herbert J. Zeiss, Mary Alice Johnson, HowardPerlman, Victor L. Mesaros, R. Bruce Simpson, Trustv.Koger
NOS. 95-2882, 95-3069
United States Court of Appeals,Eleventh Circuit.
Oct 20, 1997
M.D.Fla., 116 F.3d 1441

1
DENIALS OF REHEARING EN BANC.